EXHIBIT 10.35


LEASE AGREEMENT


TABLE OF CONTENTS


Article 1        Reference Provisions and Term


Article 2        Rent


Article 3        Default and Remedies


Article 4        Conduct of Business by Tenant


Article 5        Control and Use of Common Area


Article 6        Maintenance of Leased Premises


Article 7        Alterations


Article 8        Exterior Appearance


Article 9        Insurance, Indemnity


Article 10     Destruction or Damage to Premises


Article 11     Condemnation


Article 12     Assignment and Mortgage


Article 13     Holding Over, Successors


Article 14     Subordination, Attornment, Estoppel


Article 15     General Provisions


Article 16     Option to Renew


Article 17     Right of First Refusal
                     Signature Page


Appendix "A"                                    Floor Plan of Leased Premises


Appendix "B"                                    Site Plan



       

--------------------------------------------------------------------------------

 

LEASE AGREEMENT


THIS LEASE AGREEMENT, made and entered into this 7th day of July by and between
JEFFREY W. BAUMRUCKER and MONIQUE M. BAUMRUCKER, husband and wife. Hereinafter
referred to as "Landlord" and Talk America Inc. hereinafter referred to as
"Tenant");


WITNESSETH:


THAT Landlord, in consideration of the rentals hereinafter reserved and of the
covenants, agreements and conditions on the part of the Tenant to be performed;
hereby leases, lets and demises to Tenant, and Tenant hereby leases and hires
from Landlord, the Premises, as hereinafter defined, located at 3118 Seven
Springs Blvd., New Port Richey, Florida 34655. The real property of which the
Premises form a part together with all appurtenances thereto, is hereinafter
referred to as the "Land".


Intending to be legally bound under this Lease, the parties hereto, for
themselves, their heirs, successors or assigns, hereby convenant as follows:


Article 1 – REFERENCE PROVISIONS AND TERM
 
1.01      Reference Provisions

 
a.    "Landlord":         Jeffrey H. Baumrucker and
                            Monique M. Baumrucker


b.    Landlord’s Notice Address   3130 Seven Springs Blvd.
                            New Port Richey, FL 34655


c.    "Tenant":            Talk America Inc., a Pennsylvania Corporation


d..    Tenant’s Notice Address:    3118 Seven Springs Blvd.
                           New Port Richey, FL 34655


e.    Tenant’s Trade Name:          Talk America


f.    "Premises":         The premises designated on the plan attached hereto as
Appendix "A", with a street address known as 3118 Seven Springs Blvd.., New Port
Richey, FL 34655 located in the Center.


g.    "Commencement Date":       August 1, 2003


h.    "Termination Date":      July 31, 2004



       

--------------------------------------------------------------------------------

 

 
i.    "Lease Term":                                          One Year


j.    Lease Year":       August 1, 2003 to July 31, 2004


k.    "Security Deposit":      $5,333.33


l.    "Monthly Base Rent":    $5,333.33


m.    "Monthly Additional Rent":    $815.71


n.    "Sales Tax":         $320.00


o.    "Total Monthly Payment":       $6,469.04


Together with applicable Florida State and Local Sales Tax, if any.


(All of the foregoing amounts are subject to adjustments, as hereinafter
provided; and notwithstanding the amount designated above as "Monthly Additional
Rent", "Additional Rent", as used herein, shall be deemed to include all amounts
of additional rent


p.    "Tenant’s Pro Rata Share":    40% - Tenant’s prorate share percentage is
based on 20,000 square feet of building area as it relates to the total square
feet of the premises, 8,000 square feet, and the 2002 year ending rate and shall
be billed to tenant annually.


q.    "Permitted Use of Premises": General Office and Call Center


1.02 Term – Tenant shall take occupancy upon compliance with a certificate of
occupancy to be issued by the Pasco County governmental authority. Tenant’s term
shall begin on August 1, 2003 and terminate July 31, 2004 unless renewed
pursuant to Article 16.


Article 2 - RENT


2.01 Monthly Base Rent – Tenant agrees to pay to Landlord as Base Rent for the
Premises Five Thousand Three Hundred Thirty Three Dollars and Thirty Three Cents
($5,333.33) plus all applicable taxes. Base Rent shall be due and payable on the
first day of each calendar month without demand, setoff, or deduction
whatsoever, (except as herein provided) to Landlord. If the Term shall commence
on a day other than the first day of a calendar month, then the Base Rent (as
well as additional rents and charges reserved hereunder) for that month shall be
prorated on a daily basis of 1/360 th of the yearly Base Rent paid in advance.
The above Base Rent shall increase in accordance with the formula set forth in
subparagraph 2.04 below.



       

--------------------------------------------------------------------------------

 

 
2.02 Monthly Additional Rent – Tenant shall pay all expenses directly to vendors
or Landlord, as the case may be, however, Tenant shall give Landlord copies of
paid expenses and checks as proof of payment.
It is agreed that Tenant shall during the first Lease Year pay each month the
following:
Monthly Base Rent    $5,333.33
Monthly Additional Rent     $815.71
Sales Tax (6%) Monthly     $320.00
Totally Monthly Payment    $6,469.04
Payable as set forth in subparagraph 2.01 above.


*Together with applicable Florida State and Local sales tax, if any. Tax I.D.


NOTE: The Florida State Sales Tax computation is presently based on the
percentage of the gross amount of dollars collected, per Article 12-1.70 (3)
Florida Administrative Code, and is required to be collected by the Landlord
together with such other taxes as may be imposed from time to time by any
governmental authorities.


2.03 Adjustments to Additional Rent – Upon the determination by Landlord of its
actual costs for the previous year, the Additional Rent shall be adjusted
accordingly. Any overage payment made by Tenant shall be credited; any shortage
shall be separately billed to the Tenant. Landlord shall compute the amount of
each succeeding year’s Additional Rent, and the monthly Additional Rent payment
thereof, to meet the anticipated future or current expenses. The administrative
management fee portion of the said monthly Additional Rent amount shall in no
event exceed four percent (4%) of the Total Monthly Payment due hereunder as the
same may be adjusted from time to time. However, Landlord agrees that increases
to Additional Rent due (other than delinquency) during the initial Term of this
Lease, shall not exceed five (5%) per annum, with the exception of the actual
increases due for property taxes and common area insurance which shall be passed
on at their full cost.


2.04 Increases in Base Rent – Landlord and Tenant further agree that at the end
of the first year lease term should tenant elect to extend the Lease Term, the
Monthly Base Rent which was payable for the immediately preceding Lease Year
shall be increased as set forth in Article 16.


It is understood and agreed that the amount of each such Base Rent adjustment
shall, for the purpose of the default provision hereof, be deemed as additional
Base Rent due from Tenant and shall entitle Landlord to all remedies provided
herein and at law or equity on account of Tenant’s failure to pay rent. It is
further understood and agreed that Tenant’s payments of Additional Rent shall
not be deemed payments of Base Rent as that term is construed relative to
governmental wage and price controls or analogous governmental actions affecting
the amount of rent which Landlord may charge Tenant. In no event shall the
annual increase of base rent be greater than four percent (4%) of the previous
year’s annual base rent.



       

--------------------------------------------------------------------------------

 

 
2.05 Utilities Charges – Tenant shall pay for all gas, electricity, telephone,
sewer, water and all other utilities service separately metered or chargeable to
the Premises. If any such services are not separately metered to Tenant, Tenant
shall pay a reasonable pro rata share, of all charges jointly metered with other
tenants of the Center. In no event shall Landlord be liable for the quality,
quantity, failure or interruption of such service to the Premises unless such
event is caused by Landlord’s negligence.


2.06 Water Charges – If Tenant requires, uses or consumes water for any purpose
in addition to ordinary lavatory purposes (of which fact Tenant constitutes
Landlord to be the sole judge) Landlord may install a flow meter and thereby
measure Tenant’s water consumption for all purposes. Landlord shall pay for the
cost of the meter and the cost of the installation thereof however, throughout
the duration of Tenant’s occupancy Tenant shall keep said meter and installation
equipment in good working order and repair at Tenant’s own cost and expense in
default of which Landlord may cause such meter and equipment to be replaced or
repaired and collect the cost of thereof from Tenant, as Additional Rent. Tenant
agrees to pay for water consumed, as shown on said meter as and when bills are
rendered, and on default in making such payment Landlord may pay such charges
and collect the same from Tenant as Additional Rent. Tenant covenants and agrees
to pay, as Additional Rent, the sewer rent, charge or any other tax, rent, levy
or charge which now or hereafter is assessed, imposed or a lien upon the
Premises or the Center pursuant to law, order or regulation make or issued in
connection with the use, consumption, maintenance or supply of water, water
system or sewage or sewage connection or system. If the Center or the Premises
or any part thereof is supplied with water through a meter through which water
is also supplied to other premises Tenant shall pay to Landlord, as Additional
Rent, on the first day of each month, Tenant’s Pro Rata Share of the total meter
charges.


2.07 Past Due Rent – If Tenant shall have failed to pay rent provided for in
this Lease, by the 10 th day of the month in which it is due and payable, there
shall also become due and payable the amount of $25.00 to cover the Landlord’s
additional administrative costs in handling delinquent accounts.


2.08 Security Deposit - Tenant has deposited with Landlord the amount of
$5,333.33 as security for the performance by Tenant of all the terms, covenants,
and conditions of this Lease upon Tenant’s part to be performed, which sum shall
be returned to Tenant within thirty (30) days after the expiration of the Term
hereof, provided Tenant has fully performed hereunder. Landlord shall have the
right to apply any part of such deposit to cure any default of Tenant, and if
Landlord does so, Tenant shall upon demand deposit with landlord the amount so
applied so that Landlord shall have the full deposit on hand at all times during
the Term of this Lease. In the event of a sale of the Center or a lease of the
Center subject to this Lease, Landlord shall transfer the security to the vendee
or Lessee, and Landlord shall ensure that the obligations of Landlord under this
Lease shall be transferred to the vendee or lessee. The security deposited under
this Lease shall not be assigned or encumbered by Tenant without the prior
written consent of Landlord. Any assignment or encumbrance without the prior
written consent of Landlord shall be null and void.



       

--------------------------------------------------------------------------------

 

 
Article 3 – DEFAULT AND REMEDIES


3.01 Events of Default – The following shall be deemed events of default
hereunder:


a) Tenant’s default in the payment of Base Rent, all Additional Rent, or other
payment due hereunder or any other payment due Landlord under any other
agreement or contract between Landlord and Tenant, for a period of thirty (30)
days; or


b) Tenant’s default in the performance or observance of any of the other
covenants or agreements herein contained, upon Landlord giving Tenant thirty
(30) days Notice, in accordance with Paragraph 15.01 hereof, specifying the
nature of said default, and upon the expiration of said thirty (30) days, if
Tenant shall have failed to remedy said default, or


c) Tenant’s abandonment of the Premises, it being agreed that non-occupation of
the Premises for a period of thirty (30) days shall be conclusively deemed as
abandonment; or


d) Tenant’s failure to open for business within six (6) months of Commencement
Date; or


e) Tenant’s voluntarily petitioning for relief under or otherwise seeking the
benefit of any bankruptcy, reorganization or insolvency law; or


f) a receiver or trustee being appointed for Tenant, or its property; or


g) the filing of an involuntary bankruptcy, arrangement or reorganization
petition against Tenant; or


h) Tenant’s making an assignment for the benefit of creditors; or


i) any of the goods, chattels, rights, credits, or effects of Tenant’s used in
or incident to the operation of the Premises being seized, sequestered, or
impounded by virtue of or under the authority of any legal proceedings; or


j) Tenant’s interest under this Lease being sold under execution or other legal
process; or


k) any transfer or assignment of Tenant’s interest under this Lease or the
Premises, by operation of law; or


l) the discontinuance of Tenant’s business operations on the Premises; or



       

--------------------------------------------------------------------------------

 

 

3.02 Landlord Remedies – Landlord may, in addition to all other remedies
provided by law, exercise any one or more of the following options:


a) Landlord may declare the entire remaining unpaid Base Rent and all Additional
Rent for the balance of this Lease immediately due and payable forthwith and
take action to recover and collect the same either by distress or otherwise.


b) Landlord may, without terminating this Lease, terminate Tenant’s right to
possession under this Lease and re-enter and take possession of the Premises,
and remove all property therefrom, after thirty (30) days notice or legal
process and without being liable for trespass or any loss or damage occasioned
thereby, and Tenant hereby expressly consents to such re-entry. In the event
Landlord re-enters and takes possession of proceedings, Landlord may relet or
attempt to relet the Premises, or any parts thereof, on behalf of and as the
agent of Tenant, at such rent and under such terms and conditions as Landlord
may deem best under such terms and conditions as Landlord may deem best under
the circumstances for the purpose of reducing Tenant’s liability, and Landlord
shall not be deemed to have thereby accepted surrender of the Premises, and
Tenant shall remain liable for all Base Rent and Additional Rent due under this
Lease and for all damages suffered by Landlord because of Tenant’s breach of any
of the covenants of this Lease. Landlord shall apply any rents received from
such reletting first to the expenses of Landlord, if any, incurred by
re-entering and placing the Premises in condition for reletting, and then to the
payment of Base Rent and Additional Rent due hereunder and other obligations of
Tenant to the Landlord arising under this Lease. At any time during such
repossession or reletting, Landlord may, by giving Notice to Tenant, elect to
exercise its option under the following subparagraph to accept a surrender of
the Premises, terminate and cancel this Lease, and retake possession and
occupancy of the Premises on behalf of the Landlord.


c) Terminate this Lease, whereupon the Term herein granted and all right, title
interest of Tenant in and to the Premises shall end. Such termination shall be
without prejudice to Landlord’s right to enforce the collection of any Base Rent
or Additional Rent due or accrued at the termination thereof, and for such time
as shall be required to recover possession and occupancy of the Premises from
Tenant, together with all other damages suffered by Landlord as a result of
Tenant’s default. Upon such termination Landlord shall have the right
immediately to re-enter the Premises and take possession thereof, and Tenant
shall thereupon be deemed to have surrendered the Premises to Landlord.


d) Landlord may pay or perform any obligation of Tenant for Tenant’s account,
without prejudice to any other right or remedy of Landlord. All damages, costs
and expenses so incurred by Landlord, including any interest, penalties, and
attorney’s fees, shall be due and payable to Landlord on demand and shall be
deemed to be Additional Rent.


e) Landlord may enforce by any available procedure the rights and remedies of a
secured creditor having a valid security interest in and upon Tenant’s Personal
Property (as hereinafter defined), in addition to the statutory Landlord’s Lien
to secure the full payment and/or performance of each of Tenant’s

       

--------------------------------------------------------------------------------

 

 
obligations hereunder and to secure payment of any damages or loss which
Landlord may suffer by reason of the breach by Tenant of any covenant, agreement
or conditions contained in the Lease, upon all goods, wares, equipment,
fixtures, furnishings, furniture, trade fixtures, chattels, improvements,
inventory and other personal property of Tenant presently or which may
hereinafter by situated , affixed, or kept on or in the Premises, and all
proceeds therefrom ("Tenant’s Personal Property") and such Property shall not be
removed therefrom without the prior consent of Landlord until all monies due
shall first have been paid and discharged and all of the covenants, agreements,
and conditions hereof and under the Lease have been fully complied with and
performed by Tenant.


In consideration of this Lease, upon the occurrence of an event of default by
Tenant, Landlord may, in addition to any other remedies provided herein, enter
upon the Premises and take possession of any and all of Tenant’s Personal
Property without liability for trespass or conversion, and sell the same at
public or private sale, with or without having such Property at the sale, after
giving Tenant reasonable notice of the time and place of any public sale or of
the time after which any private sale is to be made, at which sale Landlord or
its assigns may purchase unless otherwise prohibited by law. Unless otherwise
provided by law, and without intending to exclude any other manner of giving
Tenant reasonable notice, the requirement of reasonable notice shall be met if
Notice is given, in accordance with Paragraph 15.01 hereof at least five (5)
days before the time of the sale. The proceeds from any such disposition, less
any and all expenses connected with the taking of possession, holding and
selling of Tenant’s Personal Property (including reasonable attorney’s fees and
other expenses), shall be applied first to the holder of any superior security
interest therein, and second as a credit against the indebtedness secured by the
security interest granted herein. Any surplus shall be paid to Tenant or as
otherwise required by law; and Tenant shall pay any deficiencies forthworth.
Tenant hereby agrees to execute and file, upon request of Landlord, at Tenant’s
sole cost and expense, such financing statements and other instruments as
Landlord may deem necessary or appropriate to perfect the aforementioned
security interest of Landlord in Tenant’s Personal Property under the provisions
of the Uniform Commercial Code from time to time in force in the State of
Florida. The statutory lien for rent is not hereby waived, the security interest
herein granted being in addition and supplementary thereto.


f) Exercise any and all rights and privileges that Landlord may have under the
laws, ordinances, and regulations of the applicable municipality and county,
State of Florida and the United States of America.


g) The rights and remedies of Landlord set forth herein shall be in addition to
any other right or remedy now or hereinafter provided by law. All rights and
remedies shall be cumulative and not exclusive or each other. Landlord may
exercise its rights and remedies at any times, in any order, to any extent and
as often as Landlord deems advisable without regard to whether the exercise of
one right or remedy precedes, concurs, with or succeeds the exercise of another.



       

--------------------------------------------------------------------------------

 

 
Article 4 – CONDUCT OF BUSINESS BY TENANT


4.01 Use of Premises – The premises shall be used by Tenant solely for the
purpose of conducting therein the business of general office use and call
center.


Tenant shall not suffer or permit all or any part of the Premises to be used for
any other business or purpose or by any other person without the prior written
consent of Landlord, which consent may be withheld in the sole discretion of the
Landlord.


4.02 Government Regulation – Tenant, at its expense, shall comply with all
Federal, State, and Local law, ordinances, orders, rules, regulations, all
agreements and covenants of public record pertaining to the Premises now or
hereafter in force, and all recommendations of the Fire Underwriters Rating
Bureau, with respect to the use or occupancy of the Premises by Tenant; however,
Tenant shall not be required to effect any structural repair, improvement,
alteration, or other change of structural nature by reason of any such laws,
ordinances, rules, regulations, covenants, or agreements, unless Tenant has by
its manner of use of the Premises or by method of operation therein, violated
any such laws, ordinances, rules, regulations, covenants or agreements with
respect thereto. Any expense that shall be incurred to ensure that the premises
is compliant with the American with Disabilities Act, shall be equally divided
on a fifty percent (50%) basis between Tenant and Landlord.


In the event that Tenant’s use of the Premises constitutes a violation of any
Federal, state, or local laws, ordinances, orders, rules, regulations,
agreements, and covenants of public record pertaining to the Premises and/or the
Center now or hereinafter in force, then in such event such violation, if
continued, shall constitute a default hereunder.


4.03 Waste or Nuisance – Tenant shall not commit or suffer to be committed any
waste upon the Premises or the Center or any nuisance or other act or thing
which may disturb the quiet enjoyment of any other tenant of the Center.


4.04 Hours of Operation – Tenant shall keep the Premises open to its staff.


Article 5 – CONTROL AND USE OF COMMON AREAS


5.01 Definition – As used in this Lease, "Common Area(s)", shall mean all areas,
spaces, and improvements in the grounds surrounding the Premises, which Landlord
makes available from time to time for the common use and benefit of all tenants,
including parking areas, roads, walkways, sidewalks, landscaped and planted
areas.


5.02 Parking – Landlord shall make available to Tenant, 24 hours a day, 7 days a
week, one hundred (100) parking spaces, at no additional cost to Tenant, as
designated in Appendix B. Landlord, at its sole cost, shall maintain the parking
spaces.



       

--------------------------------------------------------------------------------

 

 
5.03 Landlord’s Control – Notwithstanding anything contained herein to the
contrary, Landlord shall have the following rights with respect to the Common
Areas: (a) Landlord may close all or any portion of the Common Area, to such
extent as may be necessary in the opinion of the Landlord’s counsel to avoid a
dedication of the Common Area or a portion of the Common Area or an accrual of
any rights therein, to any person or to the public, or to avoid the creation of
any rights of the public in the Common Area; b) Landlord may close all or any
portion of the Common Area temporarily to discourage non-customer use and to
maintain, repair and replace the improvements in the Common Area;c) Landlord may
erect additional buildings and other structures on or in the Common Area or
change the location of buildings or other structures in the Center to any
location in the Center including the Common Area, except in the Tenant’s
designated parking spaces. Upon erection or change of location, the portion of
the Center upon which buildings or structures have been erected shall no longer
be deemed to be a part of the Common Area; andd) Landlord shall have the
absolute right to restrict Tenant’s employee parking to a limited, designated
area or areas.


5.04 Access and Inspection - Landlord and/or its representatives shall have the
right to enter the Premises during any business day for reasonable business
purposes after giving Tenant a three (3) day notice; (and in emergencies at all
times) during the Term. Landlord shall be entitled to decorate or make repairs,
alterations, additions, or improvements, whether structural or otherwise, in and
about the Premises or the Shopping Center or any part thereof. Tenant hereby
consents that Landlord may run additional plumbing and utility risers through
the Premises.


Article 6 – MAINTENANCE OF LEASED PREMISES


6.01 Maintenance by Tenant – Tenant shall at all times keep the Premises,
(including exterior entrances, and all glass and windows), all flooring and all
partitions, doors, fixtures, equipment and appurtenances thereof, (including
lighting, heating, plumbing fixtures and air conditioning equipment), in good
order and repair, and in a clean and sanitary condition, and shall make all
necessary repairs, ordinary and extraordinary, foreseen and unforeseen,
alterations, additions and betterments, using material and equipment of like
kind and quality to the original improvements.


If tenant fails to repair properly and to the reasonable satisfaction of
Landlord as required hereunder after written request, Landlord shall have the
right but not the obligation to enter the Premises as is necessary to effect
repairs and to make such repairs at Tenant’s expense, without liability to
Tenant for any loss or damage that may accrue to Tenant’s Personal Property or
the Tenant’s business by reason thereof, and upon completion thereof, Tenant
shall pay as Additional Rent Landlord’s costs for making such repairs plus five
percent (5%) for overhead upon presentation of the bill therefore, which bill
shall be conclusive evidence of the amount of such cost.


6.02 Maintenance of Center – Landlord shall keep and maintain the structure and
exterior walls and roof of the Premises and the Common Areas and parking lot. If
Landlord is required to make repairs to the structure, exterior of interior
walls, or roof portions of the Center resulting from or caused by the

       

--------------------------------------------------------------------------------

 

 
carelessness, omission, neglect or improper conduct of Tenant, Tenant’s agents,
servants, employees, invitees and/or customers, Landlord, upon providing Tenant
thirty (30) days written notice, may charge the cost of such repairs or the
removal of such waste or rubbish to the Tenant, which charge shall thereupon
become due and payable as Additional Rent. Any request for repairs to or
maintenance of the Premises not necessitated by negligence of Tenant, its
agents, servants, employees, invitees and/or customers shall be made only upon
Notice to Landlord sent in accordance with Paragraph 15.01 hereof, and Tenant
Agrees to report the need for any repairs promptly.


Tenant shall be responsible for its Pro Rata Share 40% of any structural repairs
required to be made to the area which shall be deemed Additional Rent and shall
be due and payable upon receipt of bill from Landlord. Said structural repairs
shall include, but not be limited to, maintenance and repair of the roof,
structural walls, plumbing, and plumbing equipment, and Common Areas.


6.03 Surrender of Premises - Upon the expiration of other termination of the
tenancy hereby created, Tenant shall surrender the Premises broom-clean and in
the same condition as existing upon delivery of possession thereof under this
Lease, reasonable wear and tear excepted, and shall surrender all keys for the
Premises to Landlord at its place then fixed for the payment of rent. Tenant
shall remove all its trade fixtures, and any alterations or improvements which
have not become the property of the Landlord pursuant to Sections 7.02 and 7.03
hereof, before surrendering the Premises as aforesaid and shall, at is own
expense, repair and restore the Premises to the condition existing prior to the
installation and repair any damage to the Premises or the Center due to such
removal. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or termination of this Lease.



Article 7 – ALTERATIONS


7.01 Alterations – Tenant shall make no changes, alterations, modifications,
improvements, or additions to the Premises without Landlord’s prior written
consent, which shall not be unreasonably withheld and shall be given or withheld
within 24 hours of Tenant’s request. Any changes, alterations, modifications,
improvements, or additions to the Premises approved by Landlord shall be
performed by a contractor by Landlord.. However, Tenant may elect to utilize the
services of a licensed contractor or subcontractor, other than the contractor or
subcontractor chosen by Landlord. Tenant may make emergency repairs it deems
necessary to continue the uninterrupted use of the Premises if Landlord fails to
respond to Tenant's request within 24 hours.


Subject to the provisions and conditions set forth above and to those which
follow, Tenant at its expense, may make alterations, installations, additions or
improvements which are nonstructural and which do not affect utility services or
plumbing and electrical lines, in or to the interior of the Premises, by using
contractors or mechanics approved by Landlord. Tenant shall comply strictly with
all conditions contained in such consent and shall discharge and hold

       

--------------------------------------------------------------------------------

 

 
Landlord harmless of and from all charges for labor, services, or materials in
connection with such alterations, modifications, improvements or additions.
Tenant shall not install any electrical equipment in the premises which in
Landlord’s sole opinion will overload the wiring installations in the Premises
and/or the Center or interfere with the reasonable use thereof by Landlord or
other tenants in the Shopping Center.


7.02 Mechanics Lien – Tenant shall not do or suffer anything to be done whereby
the Land, the premises or any part thereof may be encumbered by any mechanic’s
lien, and shall, whenever and as often as any mechanic’s lien is filed against
the Premises purporting to be for labor, services, or material furnished, or to
be furnished to Tenant, discharge the same of record with ten (10) days after
such lien is field or recorded. Notice is hereby given that neither Landlord nor
the Premises shall be liable for any labor, services, or materials furnished or
to be furnished to Tenant upon credit and that no mechanic’s or other lien for
any such labor, services, or materials shall attach to, encumber, or in any way
affect the reversionary or other estate or interest of Landlord in and to the
Land or the Premises.


7.03 Restoration of Premises – Upon the termination of this Lease in any manner,
all of Tenant’s alterations, modifications, improvements, and additions to the
Premises shall become and remain the sole property of Landlord; or in Landlord’s
sole discretion, Landlord may require Tenant to remove the same and restore the
premises to the same condition as existed upon the Commencement Date all at
Tenant’s sole cost and expense, provided that such changes were not approved by
Landlord, and Tenant agrees to continue to pay Base and Additional Rent until
such restoration has been completed to the reasonable satisfaction of Landlord.
If Tenant fails or refuses to make such removal and restoration, within five (5)
days after termination or expiration of this Lease, Landlord may elect to make
whatever alterations or restorations Landlord deems necessary without further
notice to or consultation with Tenant, and Tenant hereby agrees to pay for the
same in full within fifteen (15) days following the mailing of an invoice
therefore by Landlord to Tenant at Tenant’s last known address.


7.04 Trade Fixtures – Tenant may install or affix to the Premises such equipment
and trade fixtures as are reasonably necessary for the conduct of Tenant’s
business operations therein with Landlord’s prior written consent; and, upon
termination of this Lease for any reason other than Tenant’s default, Tenant may
remove the same provided that, after such removal, Tenant restores the Premises
at Tenant’s expense to the same condition as existed prior to the installation
of such equipment or fixtures. Tenant shall promptly pay and discharge and shall
indemnify and hold Landlord harmless of and from, all tangible personal property
taxes and assessments now and hereafter assessed, imposed, or levied by any
lawful authority against or upon any of Tenant’s Personal Property located in
the Premises during the Lease Term.


Article 8 – EXTERIOR APPEARANCE



       

--------------------------------------------------------------------------------

 

 
8.01 The exclusive right is reserved to the Landlord to control the exterior
appearance of the Premises including but not limited to, all interior and
exterior signs, decoration, lettering, and advertising visible from the exterior
of the building (including those on the interior or on the windows or lights,
antennae, canopies, or anything whatsoever affecting the visual appearance of
the Center. Tenant will not place or suffer to be placed or maintained any item
of any kind on or in any area of the Premises affecting the exterior appearance
of the Common Areas without first obtaining Landlord’s written approval and
consent, which consent shall be in Landlord’s sole discretion. Tenant further
agrees to maintain any said item as may be approved in good condition and repair
at all times, and in compliance with all ordinances and regulations of all
governmental authorities.


Article 9 – INSURANCE INDEMNITY


9.01 General Liability Insurance - Tenant shall provide and maintain a
comprehensive policy of liability insurance with respect to the Premises, naming
Landlord and any designee of Landlord as additional insureds. The liability
policy shall insure Landlord, Landlord’s designee and Tenant against any
liability arising out of the ownership, use, occupancy or maintenance of the
Premises or any appurtenance thereto, or which indemnify Landlord. Such policy
shall be written by a good and solvent insurance company licensed to do business
in Florida and satisfactory to Landlord, with coverage limits of at least
$500,000.00 with respect to any one person, at least $1,000,000.00 with respect
to any one accident and at least $100,000.00 with respect to property damage. If
it becomes customary for a significant number of Centex tenants to be required
to provide higher coverage limits. Tenant shall provide Landlord with insurance
policies whose limits are not less than the then customary limits, within thirty
days (30) of Landlord’s request.


9.02 Plate Glass Insurance – Tenant shall keep all plate glass at the Premises
insured against all risks for the benefit of Landlord and Tenant in amounts and
with an insurance company satisfactory to Landlord.


9.03 Additional Premiums - In the event Tenant’s occupancy causes any increase
in premiums for fire, extended coverage or other casualty or liability insurance
for the Center or any part thereof above the rate for the least hazardous type
of occupancy legally permitted in the Premises, Tenant shall pay the additional
premiums on the casualty or liability insurance policies by reasons thereof, as
well as on any rent insurance policy that may be carried by Landlord for its
protection against rent loss through casualty. Bills for such additional
premiums shall be due and payable by Tenant when rendered, and shall be deemed
Additional Rent.


9.04 General Provisions Regarding Insurance


a) On or before the Commencement Date, and before any insurance policy shall
expire, Tenant shall deliver to Landlord the policy or a renewal thereof, as the
case may be, together with evidence of payment of applicable premiums. Any
insurance required to be carried under this Lease may be carried

       

--------------------------------------------------------------------------------

 

 
under a blanket policy covering the Premises and other locations of Tenant. If
Tenant includes the Premises in blanket coverage, Tenant may deliver to Landlord
a duplicate original of the blanket insurance policy or a certificate evidencing
such insurance instead of the original of the policy.


b) All insurance policies required to be carried under this Lease by or on
behalf of the Tenant shall provide (and any certificate evidencing the existence
of any insurance policies, shall certify that: unless Landlord shall be given
ten day’s written Notice of any cancellation or failure to renew or material
change to, the polices, as the case may be. (i) the insurance shall not be
canceled and shall continue in full force and effect, (ii) the insurance carrier
shall not fail to renew the insurance policies for any reason, and (iii) no
material change may be made in an insurance policy. As used in this Lease, the
term "insurance policy" shall include any extensions or renewals of an insurance
policy.


9.05 Waiver of Subrogation – As long as its insurer so permits, Tenant hereby
waives the right of recovery against Landlord for any loss insured by fire,
extended coverage and other property insurance policies existing for the benefit
of the Tenant. Tenant shall obtain any special endorsements if required by its
insurer to evidence compliance with this waiver.


9.06 Indemnity – Tenant shall indemnify and hold harmless Landlord against and
from any and all claims arising from Tenant’s use of the Premises or from the
conduct of its business or from any activity, work, or other things done,
permitted or suffered by the Tenant in or about the Premises, and shall further
indemnify and hold harmless Landlord against and from any and all claims arising
from any breach or default in the performance of any obligation on Tenant’s part
to be performed under the terms of this Lease, or arising from any act of
negligence of the Tenant, or any officer, agent, employee, guest, or invitee or
Tenant, and from all costs, attorney’s fees, and any action or proceedings
brought thereon, and in case any such claim or any action or proceedings be
brought against Landlord by reason of such claim, Tenant, upon Notice from
Landlord, shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord. Tenant, as a material part of the consideration to
Landlord, hereby assumes all risk of damage to property or injury to persons in,
upon or about the Premises, from any cause other than Landlord’s gross
negligence; and Tenant hereby waives all claims in respect thereof against
Landlord. Tenant shall give prompt Notice to Landlord in case of casualty or
accidents in the Premises.


9.07 Exculpatory Clause – Landlord and its agents shall not be liable for
interference with light air, or for any latent defect in the Premises. It is
specifically understood and agreed that there shall be no personal liability of
Landlord or any of Landlord’s principals, partners, or agents in connection with
any covenant, condition or provision of this Lease; in the event of breach or
default by Landlord with any of its obligations under this Lease, Tenant shall
look solely to the equity of Landlord in the Center and/or Premises for
satisfaction of Tenant’s remedies.


Article 10 – DESTRUCTION OR DAMAGE TO PREMISES



       

--------------------------------------------------------------------------------

 

 
10.01 Total or Substantial Damage – Should the Premises or Center be made
substantially untenantable (greater than fifty (50%) percent of the Premises
having been destroyed or damaged) by storm, fire, earthquake or other casualty,
rent shall abate from the date of such damage or destruction and Landlord, at
Landlord’s sole option may elect:


a) To terminate this Lease as of the date of the fire or casualty by written
Notice to Tenant given within sixty (60) days after that date; or
 
b) to commence within sixty (60) days of receipt of the proceeds of this
insurance settlement the restoration of the Premises to a tenantable condition,
which restoration Landlord shall pursue with due diligence. In the event
Landlord elects to restore the Premises, this Lease shall remain in force and
effect and Base and Additional Rent shall be due and payable upon delivery of
the Premises to Tenant in a tenantable condition.


10.02 Partial Damage – If the Premises are damaged but not rendered totally
untenantable by any of the events set forth above, or if restoration of the
Premises can be completed within one hundred eighty (180) days, provided that
Landlord shall not have terminated this Lease pursuant to subparagraph 10.01
above, then Base and Additional Rent shall abate in such proportion as the
Premises have been damaged and Landlord shall proceed to restore Premises,
whereupon Base and Additional Rent shall be due and payable. Landlord shall not
be obligated to expend any sums for repair or rebuilding which are greater than
the proceeds of any insurance policy carried by Landlord. In no event shall Base
and Additional Rent abate if the damage or destruction of the Premises, whether
total or partial, is the result of the negligence of Tenant, its officers,
agents, employees, guests or invitees. Landlord shall have no liability under
any circumstances for any business losses of Tenant, or for any losses to
Tenant’s Personal Property caused by any casualty, occurrence as contemplated
herein or for the restoration or replacement of any Tenant improvements. No
damages will have accrued to Tenant, nor shall any termination privilege become
operable against Landlord, for delays which may occur because of adjustment of
any insurance claim by Landlord, or for any delay not reasonably within
Landlord’s control.


Article 11 – CONDEMNATION


11.01 Total or Partial Taking - If during the Lease Term, the whole of the
Premises, or such a portion thereof as will make the Premises unusable for the
purpose leased, shall be condemned or taken in any manner for public use, then
in either event Landlord shall have the option to cancel this Lease as of the
date of the vesting of title in such public authority. Landlord shall be
entitled to the entire award for such taking except for any claim of the Tenant
pursuant to Florida Statutes Section 73.071 (3) (b) for injury, damage or
destruction or Tenant’s business accomplished by such taking or any amount
specifically awarded to Tenant for the taking of its Personal Property.



       

--------------------------------------------------------------------------------

 

 
If a portion of the Premises or the Common Areas associated therewith is
condemned or taken in any manner for public use, so as not to make the remaining
portion of the Premises unusable for the purpose leased, this Lease shall not
terminate but shall continue, and the Base and Additional Rent shall abate
proportionately as to the portion taken. In no event shall Landlord be liable to
Tenant for any business interruption, diminution in use or for any value of the
unexpired Term.




Article 12 – ASSIGNMENT AND MORTGAGE


12.01 Prohibitions - Tenant, for itself, its heirs, successors or assigns,
expressly covenants that is shall not assign, mortgage or encumber this Lease.


The consent by Landlord to an assignment shall not in any way be construed to
relieve Tenant from obtaining the express consent in writing of Landlord to any
further assignment. Tenant shall be required to pay all costs, including
reasonable attorneys’ fees, incurred by Landlord for reviewing and documenting
any assignments, or other transfers of the Lease requested by Tenant.


Article 13 – HOLDING OVER, SUCESSORS


13.01 Holding Over – This Lease and the tenancy hereby created shall cease and
terminate at the end of the Term hereof, or any extension or removal thereof,
without the necessity of Notice from either Landlord or Tenant to terminate the
same, and Tenant hereby waives Notice to vacate the Premises and agrees that
Landlord shall be entitled to the benefit of all provisions of law respecting
the summary recovery of premises from a tenant holding over to the extent as if
statutory notice had been given.


Any holding over after the expiration of the Term hereof, with the consent of
the Landlord, shall be construed to be a tenancy from month to month at a rate
of twenty-five (25) percent greater than the Base and Additional Rent herein
specified for the last Lease Year (prorated on a monthly basis) and shall
otherwise be on the terms and conditions herein specified, so far as applicable.


13.02 Successors – All rights and liabilities herein given to or imposed upon
the parties hereto shall inure to the benefit of and be binding upon their
respective heirs, executors, administrators, successors and assigns, and if
there shall be more than one Tenant, they shall all be bound jointly and
severally by the terms, covenants and agreements herein. No rights, however,
shall inure to the benefit of any assignee of Tenant unless the assignment to
such assignee has been approved by Landlord in writing as provided elsewhere in
this Lease.


Article 14 – SUBORDINATION, ATTORNMENT, ESTOPPEL


14.01 Subordination – Tenant agrees that this Lease shall at all times be
subject and subordinate to the lien of any and all mortgages, reciprocal
easement agreements or operating agreements, if any, now or hereinafter placed
by Landlord on the Premises, the Center, or the land and all renewals,

       

--------------------------------------------------------------------------------

 

 
modifications, consolidations, participations, replacements and extensions
thereof; and Tenant agrees from time to time to execute, acknowledge and deliver
any instruments of subordination required by any mortgage or other person with
an interest in the Premises, the Center, or the Land.


14.02 Attornment – Upon the transfer of any or all of Landlord’s interest in
this Lease, or any or all of Landlord’s interest in the Land, or both,
regardless of whether such transfer is characterized as voluntary or by
operation of law, conditional or unconditional, absolute or a security for
performance of an obligation, Tenant agrees to execute, acknowledge, and deliver
to such transferee, upon demand, any and all instruments of attornment required
by such transferee. Tenant additionally agrees to execute and deliver to such
transferee either prior to or simultaneously with such transfer, a signed
writing acknowledging the status of this Lease. Upon the absolute transfer of
the reversion to any party, the person executing this Lease as Landlord shall
thereupon be relieved of any and all further obligations to Tenant hereunder.


14.03 Estoppel Certificate – Within ten (10) days after the request by Landlord,
Tenant shall deliver to Landlord a written and acknowledged statement certifying
that Tenant has accepted possession of the Premises, that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that same is in full force and effect as modified, and stating the
modifications), that Tenant has no defenses or rights of offset as to its Lease
obligations and the dates to which the rent and all other charges have been paid
in advance, if any, it being intended that any such statement being delivered
pursuant to this article may be relied upon by any prospective purchaser or
mortgage of the fee of the Premises, the Center or the Land.


14.04 Power of Attorney – Tenant, upon request of any party in interest, shall
execute promptly such instruments, or certificates to carry out the intent of
this Article. Tenant irrevocably appoints Landlord as attorney-in-fact for
Tenant with full power and authority to execute and deliver in the name of
Tenant, such instrument or certificates as are described in this Article.


Article 15 – GENERAL PROVISIONS


15.01 Notices – No notice, request, consent, approval, waiver or other
communication ("Notice" or "Notices") under this Lease shall be effective unless
same is in writing facsimiled or mailed, postage prepaid, addressed as follows:


a) If intended for Landlord, a Notice shall be effective if mailed by certified
mail, return receipt requested, to the address set forth in Article 1 of this
Agreement, or to such other address as Landlord may designate to Tenant from
time to time, in accordance with the provisions of this paragraph.


b) If intended for Tenant, a Notice shall be effective if mailed by registered
or certified mail, return receipt requested, at the address set forth in Article
 

       

--------------------------------------------------------------------------------

 

 
1 of this Agreement, or to such other address as Tenant may designate to
Landlord from time to time, in accordance with the provisions of this paragraph.
A Notice to Tenant shall also be in all respects effective if hand delivered to
Tenant or Tenant’s manager at the Premises.


c) Notice shall be deemed given on the delivery date specified on the mail
receipt, or if hand delivered, on date of delivery.


15.02 Quiet Enjoyment – Landlord agrees that if Tenant, shall timely pay the
Base and Additional Rent and all other charges provided for in this Lease, and
perform all of the covenants and agreements herein required to be performed by
Tenant, Tenant shall peaceably and quietly enjoy the Premises in accordance with
the terms of this Lease without any interruption or disturbance from Landlord.


15.03 No Representation by Landlord - Neither Landlord nor Landlord’s agents
have made any representations or promises with respect to the physical condition
of the Center or the Premises, the rents, leases, expenses of operation or any
other matter or thing affecting or related to the Premises except as herein
expressly set forth in the provisions of this Lease. Tenant has inspected the
Center and the Premises and represents that it is thoroughly acquainted with
their respective conditions, and agrees to take the Premises as is and
acknowledges that the taking of possession of the Premises and the Center were
in satisfactory condition at the time such possession was so taken.


15.04 Integration, Modification, and Waiver – This instrument contains all the
agreements and conditions made between the parties hereto and may not be
modified, changed or terminated, in whole or in part, orally, or in any manner
other than by an agreement in writing, signed by all the parties hereto or their
respective successors in interest. The receipt of any payments from Tenant by
Landlord with knowledge of any breach of the Lease by Tenant or of any default
on the part of the Tenant in the observance or performance of any of the
conditions or provisions of this Lease. No waiver of any default on the part of
Tenant nor any extension of time by Landlord to Tenant for any purpose
whatsoever shall be held or deemed to be a waiver of any thereafter occurring.
If Tenant makes any payment of any amount less than that due hereunder Landlord
without Notice may accept the same as payment on account and the Landlord shall
not be bound by any notation on any check involving such payment nor any
statement in any accompanying letter. No failure on the part of Landlord to
enforce any covenant or provision herein contained, nor any waiver of any right
hereunder by Landlord, unless in writing, shall discharge or invalidate such
covenant or provision or affect the right of Landlord to enforce the same in the
event of any subsequent breach of default. The receipt by Landlord of any rent
or other sum of money or any other consideration hereunder paid by Tenant after
the termination, in any manner, of the Term herein demised, or after the giving
by Landlord of any Notice hereunder to effectuate such termination, shall not
reinstate, continue or extend the Term herein demised, or destroy, or in any
manner impair the efficacy of any such Notice of termination as may have been
given hereunder by Landlord to Tenant prior to the receipt of any such sum or
money or other consideration, unless so agreed in writing and signed by the
Landlord. Neither the acceptance of keys nor any

       

--------------------------------------------------------------------------------

 

 
other act or thing done by Landlord, its agent or employees during the Term
herein demised shall be deemed to be an acceptance of a surrender of the
Premises, excepting only an agreement in writing signed by the Landlord
accepting or agreeing to accept such a surrender. Any right herein granted to
the Landlord to terminate any extension or renewal of the Term, and any right on
the part of Tenant thereto. No act or conduct of any nature or character on the
part of Landlord, its agents or employees other than an agreement in writing
signed by the Landlord, shall be construed as a waiver of the provisions of this
paragraph irrespective of any circumstances existing at the time of such act of
conduct. Regardless of any other understanding, this Lease is not to be
considered effective until fully executed by both Landlord and Tenant.


15.05 Captions and Section Numbers – The captions, section numbers and article
numbers are an index and are inserted only as a matter of convenience and in no
way define, limit, construe or describe the scope or intent of such sections or
articles of this Lese nor in any way affect this Lease.


15.06 Net Lease – Landlord and Tenant hereby agree that this Lease shall be a
net, net, net lease as the term is commonly used in the trade and this lease
shall be interpreted as such.


15.07 Partial Invalidity – If any provisions of this Lease or the application of
any provision of this Lease to any person or circumstances shall be invalid or
unenforceable, to any extent, the remainder of the Lease, or the application of
such provision to persons or circumstances other than those to which it is
invalid or unenforceable, shall not be effected thereby; and each provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.


15.08 Governing Law – This Lease shall be construed according to the laws of the
State of Florida.


15.09 Time – Time is of the essence with respect to the mutual performance of
all terms and covenants contained in this Lease.


15.10 Prohibition of Mechanic’s or Other Liens by Tenant – NOTICE IS HEREBY
GIVEN that neither Landlord nor the Property shall be liable for any labor,
services, or materials furnished, or to be furnished to Tenant upon credit and
that no mechanic’s or other lien for any such labor, services or materials shall
attach to, encumber, or in any way affect the reversionary area or other estate
or interest of Landlord in and to the land or the Property.


15.11 Radon Gas – Radon is naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.



       

--------------------------------------------------------------------------------

 

 
15.12 Environmental Cleanup Provisions – Tenant shall at all times save, hold
harmless and indemnify Landlord and other tenants of and from all liability
arising out of the introduction of hazardous substances as defined by applicable
law into the Building and/or the Premises by Tenant, its officers, employees,
agents and contractors. Tenant shall further be responsible for all liability
for fines, assessments and charges by governmental entities with respect to the
Premises or the Building arising from such actions on the part of Tenant.


If during the term of this Lease, or any extension or renewal thereof,
legislations, regulation, or official policy is enacted or adopted which
requires an environmental report or assessment of the Premises prior to or at
the time of or immediately following termination of this Lease or vacation of
the Premises by Tenant, then Tenant, at its sole expense, shall procure such
environmental assessment or report and provide an original or same to Landlord.
In the event any cleanup is required (except to the extent such cleanup is
occasioned by items installed in the Building and/or Premises by Landlord), then
Tenant shall, at its sole expense, perform such cleanup (including, without
limitation, removal of hazardous materials and replacement thereof to the extent
reasonably necessary with non-hazardous materials) and the term of the Lease
shall be extended for the time necessary for Tenant to accomplish this. Rent for
the period of any extension of the term required hereby shall be 125% of the
rental for the previous year, prorated for the period of time during which the
term is extended.


In the event Tenant defaults in its obligations under this paragraph or section,
Landlord shall be entitled to take the necessary steps and reasonable costs
incurred by Landlord in good faith in connection therewith shall be promptly
reimbursed by Tenant to Landlord upon invoice. The intent of this paragraph or
section is for Tenant to be solely responsible for safe removal and legal
disposal of hazardous substances introduced into the Premises by Tenant, but
Tenant shall not be responsible for conditions existing prior to the
commencement of its tenancy. Tenant’s responsibility hereunder shall include
responsibility for materials specified by Tenant for installation by Landlord
where such materials are not Building Standard materials.


Whether or not any such legislation, regulation or policy is adopted or enacted,
Tenant shall always be responsible for the safe removal of hazardous substances
(as defined by applicable law) from the Premises and safe disposal thereof in
accordance with all legal requirement, provided that Tenant has placed the
hazardous substances in the Premises.


15.13 Brokers – Tenant represents and warrants that it neither consulted nor
negotiated with any broker or finder with regard to the leased premises.
Tenant agrees to indemnify, defend and save Landlord harmless from and against
any claims for fees or commissions from anyone other than the aforementioned
brokers with whom Tenant had dealt in connection with the demised premises or
this Lease. Landlord agrees to pay any commission or fee owing to the above
named broker.



       

--------------------------------------------------------------------------------

 

 
15.14 Evidence of Authority – If requested by Landlord, Tenant shall furnish
appropriate legal documentation evidencing the valid existence and good standing
of tenant and the authority of any persons signing this Lease to act for Tenant.


15.15 Recordation – This Lease shall not be recorded without the prior consent
of Landlord. Upon request of Landlord, Tenant shall execute a short form of this
Lease which may be recorded in Landlord’s sole discretion.


15.16 Appendices - See Appendix "A" and "B", which are a part of this Lease.


15.17 Survival – All Tenant’s representations, warranties and covenants
contained herein shall survive execution of the Lease.


15.18 Benefit – This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, successors, and assigns.


Article 16 – OPTION TO RENEW



Tenant is hereby granted and shall, if not at the time in default under this
Lease, have an option to renew the term of this Lease for an additional period
of one year from the termination date hereof but otherwise on the same terms,
covenants, and conditions herein contained, except that the monthly base rent as
set forth in Article 2 hereof shall be increased for theensuing one (1) year
period by three percent (3%)




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
exercised as of the date hereinbelow set forth.




WITNESS:        Landlord


__/s/ Jeffrey N. Baumrucker_
Jeffrey N. Baumrucker


__/s/ Monique M. Baumrucker
Monique M. Baumrucker
 
                                                                        Date
__July 11, 2003_______


Tenant
TALK AMERICA INC.


By:__/s/ Aloysius T. Lawn IV
Aloysius T. Lawn IV